United States Court of Appeals
                                                                  Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS          F I L E D
                         FOR THE FIFTH CIRCUIT
                                                                 April 18, 2007

                              No. 06-30728                   Charles R. Fulbruge III
                          Conference Calendar                        Clerk


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

FREDERICK JOHN KLEINSMITH, III,

                                       Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:04-CR-233-ALL
                     USDC No. 2:05-CR-241-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Frederick

John Kleinsmith, III, has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967).     Kleinsmith has not filed a response.   Our

independent review of the record and counsel’s brief shows that

there is no nonfrivolous issue for appeal.      Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.